PER CURIAM.
James C. Morrison petitions for relief on a claim of ineffective assistance of appellate counsel. However, inasmuch as his direct appeal is still pending before the court, his petition is premature and we deny it on that basis. Moreover, we note that the substantive issue raised in the petition is also raised in Morrison’s pro se initial brief in the direct appeal, and thus will necessarily be considered by the panel determining the merits of that proceeding.
PETITION DENIED.
ERVIN, PADOVANO and POLSTON, JJ., concur.